Exhibit 10.36

 

Exhibit C

 

Convertible Note

 

(Wandelschuldverschreibungen)

 

of

 

Micromet AG

 

in the amount of

 

EUR 4,068,348

 

The convertible note is issued against the transfer of assets valued at the
nominal value. We herewith undertake, in accordance with the conditions applying
to the issue of the convertible note as set forth below, upon a respective
request of CURIS, INC. (hereinafter also referred to as “Holder”) to either
convert the said note into common shares of Micromet AG with its registered seat
in Planegg/Martinsried or, upon the Due Date as defined in § 3, to exercise the
said convertible note at its nominal value.

 

Planegg/Martinsried, 09.11.2001

 

/s/ illegible

--------------------------------------------------------------------------------

Managing Board of Micromet AG



--------------------------------------------------------------------------------

§ 1

Form and Nominal Value

 

The convertible note issued by Micromet AG with its registered seat in
Planegg/Martinsried (the “Company”) has a total nominal value of EUR 4,068,348
(in words: Euro four million eighty-six thousand three hundred and forty-eight).

 

§ 2

Holders

 

The convertible note is granted to CURIS, INC.

 

§ 3

Due Date

 

Due Date is the earlier of (i) the closing date for the initial public offering
of Micromet’s shares, or (ii) June 30, 2005. The Company and the Holder can
elect in writing to extent the Due Date; however, the Due Date may in no event
be later than [June 30, 2006 -> requirement of § 221 para. 2 of the German Stock
Corporation Act, “AktG”]

 

§ 4

Interest

 

(1) The convertible note bears interest in the amount of 7 % p.a from June 29,
2001. Interest falls due and is retrospectively payable on the Due Date.
Interest shall cease to accrue with the commencement of the Due Date.

 

(2) In the event that the Company fails to redeem the convertible note when due,
interest shall cease to accrue upon the convertible note being redeemed, not
upon the day at which the convertible note is due for redemption.

 

Baker & McKenzie / Döser Amereller Noack

München

Munjw/Micromet/Curis/ConvertibleNote - 27.06.2001

 

2



--------------------------------------------------------------------------------

§ 5

Redemption of Convertible Bonds

 

(1) The Company is, subject to an earlier due date pursuant to § 10, obliged to
redeem the convertible note on the Due Date at nominal value, unless the Holder
exercises its conversion right pursuant to § 8.

 

(2) In the event that the Due Date is a day at which banks are generally not
open for business at the Company’s seat, the Holder shall be entitled to claim
the right for payment only on the day following the Due Date, at which banks at
the Company’s seat are ordinarily open for banking business.

 

(3) The Holder is not entitled to ordinary termination of this Agreement, unless
otherwise provided by § 11.

 

(4) The Company is not entitled to terminate the convertible note prior to the
Due Date.

 

§ 6

Payments

 

All payments due to satisfy the Holder’s claim resulting from the convertible
note are payable by the Company to the Holder, net of withholding tax of capital
(Kapitalertragsteuer) and net of any bank charges, to the extent due, in Euro to
the account to be designated by the Holder. The parties will work together to
effect payment in a manner meeting requirements to avoid or reduce advance
withholding of capital and, to the extent such withholding is required, to
facilitate re-payment of withheld capital.

 

Baker & McKenzie / Döser Amereller Noack

München

Munjw/Micromet/Curis/ConvertibleNote - 27.06.2001

 

3



--------------------------------------------------------------------------------

§ 7

Transfer / Transferability

 

(1) The convertible note is registered in the Holder’s name and may only be
transferred by way of assignment, or in the event that certificates are issued,
by way of endorsement.

 

(2) The convertible note as well as the rights attached thereto may only be
transferred with the Company’s consent, to be granted by the supervisory board.

 

§ 8

Conversion Rights

 

(1) The Holder is entitled to convert, in accordance with the terms of § 9
below, the nominal value of the convertible note plus interest accrued with
regard thereto (the “redemption amount”) once into shares of the Company (the
“conversion right”).

 

(2) The redemption amount of the convertible note shall be converted into common
shares of the Company according to the following conversion rate (the
“conversion rate”):

 

Each fraction of the redemption amount equaling 80% of the mid-book building
range price per share at the time of the initial public offering of the
Company’s shares (the “conversion price”) shall be converted into one share. In
any event, the conversion price shall be at least EUR 967.69.

 

(3) In the event that on the basis of the terms of this convertible note, the
Company’s shares are issued to the Holder, these shares are to be issued as
common shares in accordance with the terms and conditions of the Company’s
articles of association.

 

(4) In order to secure the conversion rights, the Company’s general meeting of
            , 2001, resolved on the increase of the Company’s share capital by
way of creation of conditional capital in the amount of Euro 4,205, which has
been registered in the Commercial Register.

 

Baker & McKenzie / Döser Amereller Noack

München

Munjw/Micromet/Curis/ConvertibleNote - 27.06.2001

 

4



--------------------------------------------------------------------------------

§ 9

Exercise Date / Rights to Receive Dividends

 

(1) The conversion rights may only be exercised after admission of the Company’s
shares to stock exchange trading.

 

(2) The conversion right may only be exercised within certain exercise periods
as defined hereinafter (“exercise periods”):

 

The exercise periods extend to three weeks respectively and shall commence at
the so-called public reporting date of the Company. A public reporting date
within the meaning of the preceding sentence shall generally be deemed the day
semi-annual reports are submitted, the day the nine monthly reports are
presented, the day a press conference on the Company’s results is held as well
as the date of the Company’s general meeting. The precise dates shall be
communicated to the Holder by way of written notice. Irrespective of the
aforesaid provisions, conversion rights may not be exercised during the
following terms:

 

  a) the period of time from the last date available for depositing shares prior
to the Company’s general meeting until the third banking day after the
respective general meeting being held;

 

  b) the two-week term prior to the end of the Company’s respective business
year as well as

 

  c) the term commencing with the date at which the Company announces an offer
to its shareholders to subscribe to new shares or partial bonds
(Teilschuldverschreibungen) with conversion or option rights with written notice
to all shareholders by way of publication in the Official Gazette of the Federal
Republic of

 

Baker & McKenzie / Döser Amereller Noack

München

Munjw/Micromet/Curis/ConvertibleNote - 27.06.2001

 

5



--------------------------------------------------------------------------------

 

Germany and ending on the date at which the Company’s shares are listed at a
stock exchange at which the Company’s shares have been admitted to stock
exchange trading “ex-Subscription Right” (Ex-Bezugsrecht) for the first time.

 

In the event that conversion rights have been exercised within a time period
described in a) - c), the relevant exercise period shall commence the day after
the expiry of the terms set forth in a) - c) respectively.

 

(3) Shares resulting from the exercise of a conversion right are entitled to
dividends for the entire business year of the Company in which the written
notice of exercise pursuant to § 9 section (2) becomes effective.

 

§ 10

Exercise of Conversion Rights

 

(1) In order to exercise the conversion rights, the Holder is to submit to the
Company a written and validly signed notice of exercise.

 

(2) The notice of exercise shall become valid and binding for both parties on
the day at which the notice of exercise is received by the Company (the
“conversion day”). The foregoing shall also apply in the event that the notice
of exercise is submitted during the terms set forth in § 9 section (1); however
in such case, the notice of exercise shall immediately become valid after the
expiry of the relevant term.

 

The shares to be issued as a result of the conversion are to be delivered or to
be dealt with in accordance with the instructions set forth in the notice of
exercise.

 

Baker & McKenzie / Döser Amereller Noack

München

Munjw/Micromet/Curis/ConvertibleNote - 27.06.2001

 

6



--------------------------------------------------------------------------------

§ 11

Termination by the Holder / Earlier Redemption

 

(1) The Holder is entitled to demand, by way of termination, the immediate
redemption of the convertible bond, at nominal value plus interest accrued, in
the following events:

 

  a) the Company ceases to make payments;

 

  b) a court commences insolvency or similar type proceedings over the Company’s
assets or the Company applies for the said proceedings to be commenced or offers
an out-of-court settlement in order to avoid the said proceedings.

 

  c) the Company is in liquidation, unless such liquidation is effected in
connection with a merger (in whatever form) with another Company and the other
Company assumes all obligations out of the convertible bond.

 

(2) Any termination of this Agreement requires the written form in order to be
valid.

 

§ 12

Jurisdiction and Place of Performance / Miscellaneous

 

(1) This convertible note and all rights and duties resulting therefrom are in
all respects subject to the laws of the Federal Republic of Germany only.

 

(2) Place of performance shall be at the Company’s seat.

 

(3) In the event of an increase of the Company’s share capital out of retained
earnings, to the extent of the number of shares being increased, or in the event
of a reduction of the Company’s share capital, to the extent of the number of
the Company’s shares being reduced, or in the event of the nominal value of the
shares being newly allocated or an event comparable with the aforementioned, the
amounts per share as well as the conversion ratio set forth in this Agreement
are to be adjusted accordingly.

 

Baker & McKenzie / Döser Amereller Noack

München

Munjw/Micromet/Curis/ConvertibleNote - 27.06.2001

 

7



--------------------------------------------------------------------------------

§ 13

Severability

 

In the event that individual or a number of provisions set forth herein are or
prove to be invalid or unenforceable, the validity of the remaining provisions
shall not be affected thereby. Moreover, the invalid or unenforceable provision
shall be deemed replaced by a provision which reaches the original content and
purpose of the invalid provision to the closest possible and legally permissible
extent. The aforesaid shall also apply with regard to provisions that prove to
be missing.

 

Baker & McKenzie / Döser Amereller Noack

München

Munjw/Micromet/Curis/ConvertibleNote - 27.06.2001

 

8